Title: John Wyche to Thomas Jefferson, 7 September 1809
From: Wyche, John
To: Jefferson, Thomas


          Sir, Westwardmill 7th September 1809
          In complyance with the wishes of the Members of the Library Society established at this place—I now have the honour to inform you that a general meeting is to be convened on friday the 6th day of October next for the purpose of designating books to be purchased, and to claim of from you a fulfilment of the promise you were so condescending as to make of pointing out to us the best books on History—Natural—Philosophy—Agriculture &C
          As some guide to you it may not perhaps be improper for me to observe that our present & probable fund may be estimated at from three to five hundred Dollars—that as we do not expect to be able to purchase the whole at this time your Favor will be considerably enhanced if you will add to the catalogue the probable cost of each Work—the best Edition and some notes of descrimination by which we may know which you consider the most eminently & immediately usefull & necessary.
          Your having expressed an opinion favorable to our institution induces me to observe that as yet its affairs go on prosperously, and that their are several candidates for Membership to be accepted or rejected at our next general Meeting—
          With sentiments of gratitude & the highest respect I am (Sir) your most Obt humble Servant John Wyche
        